—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered September 18, 1996, convicting defendant, after a jury trial, of manslaughter in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
The trial court properly determined that a sworn juror was grossly unqualified. Despite several inquiries by the court during voir dire, the juror withheld information about her criminal case that was pending in the same court building. After a thorough inquiry, the court reasonably concluded from the totality of the juror’s conduct and responses that this juror possessed a state of mind that would have influenced her deliberations and prevented her from rendering an impartial verdict (see, CPL 270.35; People v Buford, 69 NY2d 290, 298; People v Tamayo, 256 AD2d 98, lv denied 93 NY2d 979; People v Boston, 182 AD2d 494, lv denied 80 NY2d 894).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.